DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 9, and 19 are directed toward “An adaptive method…”, “An adaptive system…”. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 9, and 19 recite the abstract idea “…collect a plurality of unlabeled data…receive the unlabeled data…execute a novelty detection technique to determine…receive a label, inputted by a repair technician…propagate the labels to the associated novelty data to provide labeled novelty data; and update the initial diagnostic model and the labeled training data stored in the database to include the labeled novelty data.” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory. They can also generate these incidents in their mind in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes driving behaviors of the vehicles, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 9, and 19 also recite the abstract idea “…a diagnostic tool configured to collect a plurality of unlabeled data from a vehicle; a database for storing an initial diagnostic model and a plurality of labeled training data…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory.
Applicant’s independent claims 1, 9, and 19  also recite the abstract idea “a central computer…to receive the unlabeled data and the database to receive initial diagnostic model and the labeled training data…execute a novelty detection technique to determine whether the unlabeled data is one of novelty data or normal data; select a plurality of informative samples…propagate the labels to the associated novelty data…update the initial diagnostic model…” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes driving behaviors of the vehicles, the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 9, and 19 recite an additional limitation including “a diagnostic tool,  a database, and a central computer” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 9, and 19 recite further additional limitations including: “an initial diagnostic model; using the central computer, inputting a label, by a repair technician, an initial diagnostic model and a plurality of labeled training data”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 9, and 19 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 9, and 19 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DUAN et al.  (US Pub. No.: 2020/0372729 A1: hereinafter: “DUAN”).

          Consider claims 1, 9, and 19:
                    DUAN teaches an adaptive method of using a diagnostic system to learn a new failure mode and a failure pattern for a motor vehicle and communicating an associated diagnostic decision to a repair technician (See DUAN, e.g., “A fault diagnostic system…a plurality of failure modes of a vehicle; and symptoms respectively associated with each of the failure modes; an updating module configured to: based on a data set, determine a new failure mode that is not already included in the fault model and new symptoms…adding the new failure mode to the fault model; and adding the new symptoms to the fault model…re-save the fault model in the memory…” of Abstract, ¶ [0006], ¶ [0014], ¶ [0022], ¶ [0024], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444), the adaptive method comprising: collecting, using a diagnostic tool, a plurality of unlabeled data for an associated vehicle (See DUAN, e.g., “…The updating module 200 additionally or alternatively updates the fault model 192 to include other identified combinations of symptoms of that can be used to diagnose an existing failure mode and/or additional failure modes that are not already included in the fault model 192…” of ¶ [0006], ¶ [0014], ¶ [0056]-¶ [0059], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); transmitting the unlabeled data from the diagnostic tool to a central computer (See DUAN, e.g., “…Control begins with 304 where the filter module 216 rationality checks the new data 212 and removes non-rational values of the new data 212. For example, the filter module 216 may remove values from the new data 212 that are outside of a predetermined range, stuck at a predetermined value, and/or satisfy one or more conditions of non-rationality…” of ¶ [0043], ¶ [0060]-¶ [0062], ¶ [0083], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); providing an initial diagnostic model and a plurality of labeled training data associated with a plurality of previously identified failure modes and known health conditions to the central computer (See DUAN, e.g., “…At 316, the failure mode module 228 determines whether the filtered data includes a new set of one or more symptoms and/or classifiers that is not presently in the fault model 192. The new set may be indicative of the occurrence of a failure mode. The failure mode may be new failure mode that is not presently in the fault model 192 or another set of symptoms and/or classifiers for a failure that is already present in the fault model 192…” of ¶ [0060]-¶ [0062], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); executing a novelty detection technique, using the central computer, to determine whether the unlabeled data is one of novelty data or normal data (See DUAN, e.g., “…At 320, the model adjusting module 232 may determine whether user input 244 indicative of a confirmation (e.g., by a subject matter expert) of the set of one or more symptoms and/or classifiers that are indicative of the occurrence of the new failure mode that is not presently in the fault model 192 has been received…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); selecting, using the central computer, a plurality of informative samples from the novelty data (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert) that the set of one or more symptoms and/or classifiers are indicative of the occurrence of a new failure mode that that should be included in the fault model…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); inputting a label, by a repair technician, for the associated informative sample (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert)…the occurrence of a new failure mode…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); propagating, using the central computer, the labels to the associated novelty data to provide labeled novelty data (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444); and updating, using the central computer, the labeled training data and the initial diagnostic model to include the labeled novelty data (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444), in response to the central computer determining at least one of: a number of the newly labeled samples is greater than a quantity threshold; a new failure mode has been inputted by the repair technician that is different from the previously identified failure modes; a new health condition has been inputted by the repair technician that is different from the known health conditions; and a duration of time from a most recent update of the labeled training data is longer than a time threshold (See DUAN, e.g., “…Based on the failure mode data and healthy data 208, the SVM may define boundaries of a classifier. Values that fall within the boundaries may indicate that the classifier is not present, while values that fall outside of the boundaries indicate the presence…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444). 

          Consider claims 2, 13:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 1, 9. In addition, DUAN teaches further comprising the central computer identifying at least one new failure pattern associated with the unlabeled data (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert)…the occurrence of a new failure mode…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444), where the at least one new failure pattern is different from a previously identified failure pattern associated with the labeled training data (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 3, 12:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 1, 9. In addition, DUAN teaches further comprising the central computer identifying at least one new failure mode or at least one new health condition associated with the unlabeled data (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444), where the at least one new failure mode is different from the previously identified failure modes, and where the at least one new health condition is different from the known health conditions (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert)…the occurrence of a new failure mode…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 4, 14:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, DUAN teaches further comprising the central computer using a Random Forest classifier, a k-Nearest Neighbor classifier, and a Support Vector Machine classifier in a probabilistic setting to determine whether the unlabeled data is novelty data or normal data (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 5, 15:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 4, 14. In addition, DUAN teaches wherein the central computer determines that the unlabeled data is novelty data in response to the central computer predicting the failure mode or a heath condition with low confidence (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert)…the occurrence of a new failure mode…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444), and the central computer determines that the unlabeled data is normal data in response to the central computer predicting the failure mode or a health condition with high confidence (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 6, 16:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 5, 15. In addition, DUAN teaches wherein the central computer selects the plurality of informative samples by executing an uncertainty selection algorithm, a diversity selection algorithm, and a representative selection algorithm (See DUAN, e.g., “…Control begins with 304 where the filter module 216 rationality checks the new data 212 and removes non-rational values of the new data 212. For example, the filter module 216 may remove values from the new data 212 that are outside of a predetermined range, stuck at a predetermined value, and/or satisfy one or more conditions of non-rationality…” of ¶ [0060]-¶ [0062], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 7, 17:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 1, 9. In addition, DUAN teaches wherein the central computer propagates the label to the unlabeled data by using at least one of a k-Nearest Neighborhood graph, an ε-Neighborhood graph, and a b-matching graph (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claims 8, 18:
                    DUAN teaches everything claimed as implemented above in the rejection of claims 1, 9. In addition, DUAN teaches wherein the central computer propagates the label by executing a plurality of semi-supervised learning techniques using Gaussian Random Fields, Local and Global consistency, and adsorption (See DUAN, e.g., “…At 324, the model adjusting module 232 determines whether the set of symptoms and/or classifiers corresponds to a new failure mode that is not already included in the fault model 192. If 324 is true, the model adjusting module 232 adds the new failure mode and the set of symptoms and/or classifiers to the fault model 192 at 328…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claim 10:
                    DUAN teaches everything claimed as implemented above in the rejection of claim 9. In addition, DUAN teaches further comprising: identifying, using the central computer, the labeled training data and the associated previously identified failure mode that correspond with the unlabeled data; transmitting a diagnostic decision corresponding with the associated previously identified failure mode to a repair technician (See DUAN, e.g., “…The updating module 200 additionally or alternatively updates the fault model 192 to include other identified combinations of symptoms of that can be used to diagnose an existing failure mode and/or additional failure modes that are not already included in the fault model 192…” of ¶ [0056], ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claim 11:
                    DUAN teaches everything claimed as implemented above in the rejection of claim 10. In addition, DUAN teaches further comprising the repair technician inputting a confirmation of the diagnostic decision (See DUAN, e.g., “…the user interface module 224 may generate a user interface requesting confirmation (e.g., by the subject matter expert)…the occurrence of a new failure mode…” of ¶ [0066]-¶ [0068], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

          Consider claim 13:
                    DUAN teaches everything claimed as implemented above in the rejection of claim 15. In addition, DUAN teaches wherein the first location is substantially identical to the second location, the first color is substantially identical to the second color, and the first shape is substantially identical to the second shape (See Atsmon, e.g., “…Using a two-dimensional pattern increases an amount of possible positions of the target sensor for which interpolation may be used to compute the point of view transformation compared to using a one dimensional pattern, thus increasing accuracy of the synthetic data for more possible positions than when using a one dimensional pattern…” of Col. 1:40-64, Col. 7:7-27, 31-65, and Figs. 3-4 steps 301-403, and Fig. 8 steps 801-810).        

          Consider claim 20:
                    DUAN teaches everything claimed as implemented above in the rejection of claim 19. In addition, DUAN teaches wherein the central computer is configured to update the labeled training data, in response to the central computer determining at least one of: a number of the newly labeled samples is greater than a quantity threshold; a new failure mode has been inputted by the repair technician and is different from the previously identified failure modes; and a duration of time from a most recent update of the labeled training data is longer than a time threshold (See DUAN, e.g., “…Based on the failure mode data and healthy data 208, the SVM may define boundaries of a classifier. Values that fall within the boundaries may indicate that the classifier is not present, while values that fall outside of the boundaries indicate the presence…” of ¶ [0066]-¶ [0068], ¶ [0076]-¶ [0078], and Fig. 2 elements 192-248, Fig. 3 steps 304-332, Fig. 4 steps 404-444).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Felke et al. (US Pat. No.: 2003/0195675 A1) teaches “A method for improving fault classifications for failure modes in complex systems, and a software program embodying the method or a corresponding method together with a computer based aircraft diagnostic system using such software is described. The method includes: capturing an observation that is consistent with a discrepancy of the complex system; identifying a set of failure modes of the complex system that are consistent with the observation; ranking, when the set includes more than one failure mode, the failure modes according to a degree of support the observation provides for each failure mode, the degree of support including a historical component; determining additional possible observations that are consistent with any failure mode included in the set; and ranking the possible observations according to how rapidly they reduce a number of failure modes included in the set; then preferably selecting a further observation and repeating the above steps until only one failure mode remains.”

          Funkhouser et al.  (US Pub. No.: 2002/0193925 A1) teaches “According to the present invention, a vehicle monitoring and maintenance device capable of being connected to a diagnostic port of a vehicle is provided. The monitoring and maintenance device comprises a hand holdable, data acquisition and transfer device. The data acquisition and transfer device includes a first data link connectable to a diagnostic port of a vehicle for retrieving diagnostic data from the vehicle; and a second data link connectable to a global computer network communicable device. The data acquisition and transfer device also includes a processor and memory unit capable of retrieving unprocessed diagnostic data containing error codes from the vehicle via the first data link, storing unprocessed diagnostic data for a limited time, and transferring the unprocessed data to the global computer network communicable device, to the second data link. The hand holdable data acquisition and transfer device lacks sufficient data processing capability to fully process the unprocessed diagnostic data into human useable diagnostic information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667